Citation Nr: 1707309	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, characterized as strabismus and cataracts.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for a left hand scar.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty between March and April 1963, and between October 1967 and September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Veteran testified in support of his claims before the RO.  In April 2013, he testified before a Veterans Law Judge at a videoconference hearing convened at the RO.  However, as set forth in an October 2016 letter that the Board sent to the Veteran, the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  During the same month, the Veteran declined to exercise his right to another hearing.  

The Veteran's diagnosed eye disorders, strabismus and cataracts, affect both of his eyes.  Therefore, the Board has consolidated the Veteran's left eye disorder and right eye disorder into a single issue and recharacterized it as noted above.  


FINDINGS OF FACT

1.  Strabismus and a scar to the left hand were noted when the Veteran was examined for enlistment, and there is no indication that there was a worsening of the conditions during either period of active duty.  

2.  The Veteran's headaches are related to military service.

3.  The Veteran's cataracts and prostate cancer are not related to active duty service or to a service connected disability. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disorder, to include strabismus and cataracts, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for a left hand scar have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Board notes that this appeal was previously remanded by the Board in September 2015 and November 2015 to obtain adequate examinations and relevant addendum opinions, respectively.  The Veteran received examinations and addendum opinions pertaining to the issues on appeal in November 2014, January 2015, March 2015, January 2016, and February 2016.  The examiners reviewed the accurate history, considered lay statements, provided clinical findings and diagnoses, and offered a definite opinion with a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Any deficiencies in the prior examinations are cured by the addendum opinions provided after the November 2015 Board remand.  The Board has utilized the Veteran's statements, medical treatment notes, and VA examinations to provide a comprehensive analysis of the nature and etiology of the Veteran's disabilities.  Thus, the Board is now satisfied there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 C.F.R. § 3.304 (2016).  

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

For preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Strabismus & Left Hand Scar

The Veteran is claiming entitlement to service connection for strabismus and a left hand scar.  The Veteran concedes that his strabismus predated military service, but contends that military service aggravated it.  He contends that his left hand scar may be from missions he did with the Criminal Investigation Command (CID), possibly from apprehending someone.  

As an initial matter, the Board notes that the Veteran is not entitled to the presumption of soundness with regards to these two conditions.  During his enlistment examinations for his active duty service, the physicians noted that he had a scar on his left hand and that he had strabismus, which was treated with surgery between his two periods of service.  Therefore, the Veteran has the burden of showing that his conditions increased in severity during service.

Based on the evidence as detailed below, the Veteran's claims for service connection for strabismus and a left hand scar are denied.  

First, with regards to the left hand scar, the service treatment records do not reflect complaints of or treatment for a left hand scar while in service.  Additionally, as the November 2014 examiner accurately observed, the Veteran's service treatment records also do not reveal any injury or treatment to the left hand while in the military.  Significantly, the Veteran's exit examination for his second period of service fails to note a left hand scar at all.  While the Board would expect that his scar would still be present, the Board would not expect the scar to worsen in severity.  In fact, there is no clinical evidence to reflect that it worsened in severity during service.

Next, with regards to strabismus, the Board acknowledges that service treatment records reflect multiple notations.  In April 1963, he appeared before a Board of Medical Survey and was determined to not be qualified for enlistment based on his strabismus.  He was honorably discharged the same month.  During the same month he was discharged, he stated that he always had trouble with his eyes, but it seemed to get worse shortly before entering the Navy.  In 1965, after he left service, he underwent eye surgery.  

During his second period of service, which started in October 1967, he complained of eye problems that led to a referral for malingering; a resulting psychiatric evaluation was unable to determine whether or not he was malingering.  During a January 1968 eye examination, he reported that following his 1965 surgery, he had some discomfort around his right eye and trouble spotting throughway signs while driving.  His strabismus was determined to have only been partially corrected by previous surgery.  He stated that he had a tendency to keep his right eye partially closed almost all of his life and that this is especially predominate in bright sunlight or when he is tired.  After the examination, the medical provider observed the Veteran with a less pronounced strabismus, not closing his right eye, and not bobbing his head - all three of which he did during his examination.  The medical provider concluded that his strabismus was less severe than he made it out to be.

After careful review of the evidence reflected in the service treatment records, the Board concludes that there is no evidence to reflect that the Veteran's strabismus worsened in severity during service.  During an eye examination, he stated that his eyes worsened before entering the military as well as that he experienced worsening eye problems following his 1965 surgery.  As his strabismus was only partially corrected by surgery, it is not surprising that there are multiple notations regarding his condition in his service treatment records.  However, there is nothing in the record to indicate that his strabismus worsened.

Furthermore, after the Veteran was discharged from service, there is no indication that his left hand scar or his strabismus worsened in severity.  There are no medical notes or statements regarding his left hand scar.  Additionally, the January 2016 examiner noted that it was only until after 2010, 40 years after discharge, that he reported symptoms possibly related to his strabismus.  During his November 2014 VA examination, the examiner noted that the Veteran had good visual acuity in both eyes and that his eye condition was stable.  

As part of these claims, the Board acknowledges the Veteran's statements regarding his history of a left hand scar and strabismus.  In this regard, while the Veteran is generally not competent to diagnose medical disorders, he is competent to testify about the presence of observable symptomatology of both his scarring and his strabismus, as both are readily observable.  Thus, his statements about worsening symptoms may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's reported history of his left hand scar, while competent, does not appear to be accurate, given the other evidence of record.  Specifically, he is silent as to any worsening that he may have experienced.  The record does not contain any complaints regarding the scar during or after service.  Additionally, the Veteran himself has presented no evidence or statements, either contemporaneously or during the course of his appeal, that his scar worsened during service.  The November 2014 examiner opined that the Veteran's scar clearly and unmistakably was not aggravated by military service.  There is no competent medical opinion to refute the examiner's findings.  As the Veteran has the burden to show his left hand scar was aggravated by service, and no evidence has been presented regarding the worsening of his scar during or after service, the Board must conclude that the scar did not worsen.  

The Board also finds that the Veteran's reported history of his strabismus, while competent, does not appear to be credible, given the other evidence of record.  The Veteran contends that his strabismus was aggravated by service.  During his appeal, he reported that his eye disorder caused headaches, blurred vision, and eye twitching during service.  He also reported that his eyes were very light-sensitive and damaged from the lack of sleep and excessive drilling in boot camp and basic training.  The Board acknowledges that the Veteran's service treatment record reflects symptoms of strabismus; however, the Board does not conclude that the symptoms of strabismus reflected a worsening of his condition.  Despite his current contentions, his service treatment records reflect that he was referred for malingering and was noted by a physician to greatly exaggerate his strabismus.  

Finally, the Board places significant value on the opinion of a VA examiner who evaluated the Veteran in November 2014 and January 2016.  In November 2014, the examiner opined that his strabismus was stable and was not worsened or aggravated by service despite the unsuccessful eye surgery.  In January 2016, after another thorough examination, the examiner diagnosed the Veteran with strabismus since the age of 1.  The examiner noted that his unsuccessful eye surgery resulted in residual eye turn.  However, the examiner concluded that the symptoms that the Veteran reported at the time of the examination, including a "pinging" and occasional eye pain, were related to dry eyes and not his eye turn.  As the examiner noted in the January 2016 VA examination, there was no medical evidence until after 2010, more than 40 years after discharge from service, of any eye complaints.

Therefore, as the Veteran's strabismus and left hand scar were noted during service and the Board finds that the weight of the competent evidence demonstrates that he his conditions have not been aggravated, service connection is not warranted.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Cancer and Cataracts

The Veteran is claiming entitlement to service connection for prostate cancer and cataracts.  He contends that saltpeter was placed in his food and drinks for medical testing while in the military, which he contends is linked to the diagnosis of prostate cancer in 1999.  He has made no contentions regarding cataracts, which were diagnosed in a November 2014 VA examination. 

Based on the evidence as detailed below, the Veteran's claims for service connection for prostate cancer and cataracts are denied

First, the Board notes that none of the disorders were noted on the Veteran's entrance examination.  Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to prostate cancer and cataracts.  Significantly, his separation examination is absent of any complaints of or observed symptoms related to prostate cancer and cataracts.  

In fact, the post-service evidence does not reflect symptoms related to prostate cancer and cataracts for many years after the Veteran left active duty service.  The post-service evidence does not reflect symptoms related to prostate cancer until July 1999.  Additionally, the Veteran's cataracts were diagnosed in 2014.  The Board emphasizes that because the Veteran left active service in 1969, it was not until 30 years later that he was diagnosed with prostate cancer.  Additionally, his records are absent of any treatment for his cataracts until approximately 45 years after active service.  Moreover, the Veteran has not asserted that he has experienced prostate cancer and cataracts since service.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

First, there are no treatment records establishing that the Veteran's cataracts are related to active duty, nor has any physician asserted that such a relationship exists.  Indeed, the Board notes that in a January 2016 VA medical opinion, the examiner noted that the Veteran had age-related nuclear sclerotic cataracts in both eyes.  After noting that there was no diagnosis of ocular disease in service, the examiner concluded that these were age-related changes.  As the examiner observed what he deemed "TRACE nuclear cataracts," which were visible to him, but not visually significant to the Veteran, the examiner concluded that the change is "rather recent" and not something that would be caused by injury or disease from the 1960s.

With regards to the Veteran's prostate cancer, the Board notes that in a February 2015 VA medical opinion, the examiner stated that saltpeter is not a registered medication and does not have known adverse effects.  The examiner opined that the Veteran's prostate cancer was less likely than not caused by or related to the alleged ingestion of saltpeter.  Additionally, the January 2016 examiner noted that there were no prostate symptoms in service.  Therefore, the examiner also opined that his prostate cancer was less likely than not incurred in or caused by military service. 

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorders to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that saltpeter was placed in his food and drink, he is not competent to provide a medical opinion linking the ingestion of saltpeter to his prostate cancer.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's prostate cancer and cataracts to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The evidence indicates that service connection is warranted for headaches.  Specifically, while there is evidence in the record suggesting that the Veteran experienced headaches prior to service, his entrance examinations are absent of any such complaints, and there is no clear and unmistakable evidence to rebut the presumption that he was in sound condition when he entered service in this regard.  Moreover, during service, he complained of headaches on a number of occasions, which is well-documented in his service treatment records.  During his November 2014 VA examination, he reported that he suffered from headaches following the pain he felt in his right eye due to his eye disorder.  Given the Veteran's statements, which are competent with regard to this disorder, as well as the medical evidence, it is at least as likely as not that his headaches are related to active duty service.


ORDER

Service connection for a bilateral eye disorder, characterized as strabismus and cataracts, is denied.  

Service connection for a headache disorder is granted.  

Service connection for prostate cancer is denied.

Service connection for a left hand scar is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


